
	
		I
		111th CONGRESS
		2d Session
		H. R. 6537
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  and other Acts to improve Medicare and other benefits for beneficiaries with
		  kidney disease, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Improving Care for Kidney Patients Act of
			 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improving Patient Care
					Sec. 101. Improvement of pre-dialysis care for Medicaid
				beneficiaries.
					Sec. 102. Study the progression kidney disease in minority
				populations.
					Sec. 103. AHRQ recommendations on dialysis quality and care
				management research gaps.
					Sec. 104. Kidney disease screening.
					Sec. 105. Kidney disease education in hospitals.
					Sec. 106. Increasing access to medicare kidney disease
				education benefit.
					Sec. 107. Kidney disease accountable care organizations
				(ACOs).
					Sec. 108. Coordination of care between hospitals and renal
				dialysis facilities.
					Sec. 109. Clarification of coverage of certain occulsive
				dressings.
					Title II—Providing Access to Patients in Need of Dialysis
				Treatment
					Sec. 201. Survey requirements for renal dialysis
				facilities.
					Sec. 202. GAO study on transportation barriers to accessing
				kidney care.
					Sec. 203. Vascular access care service sites.
					Title III—Eliminating Inequities for Patients with Kidney
				Failure
					Sec. 301. Patient choice of primary insurer.
					Sec. 302. Access to medigap policies.
					Sec. 303. Protecting individuals with kidney failure from
				unfair practices under health care reform.
				
			IImproving Patient
			 Care
			101.Improvement of
			 pre-dialysis care for Medicaid beneficiaries
				(a)In
			 generalSection 1905(b) of
			 the Social Security Act (42 U.S.C. 1396d(b)) is amended by adding at the end
			 the following new sentence: Notwithstanding the first sentence of this
			 subsection, the Federal medical assistance percentage with respect to the
			 placement of an arteriovenous fistula or graft for purposes of hemodialysis
			 treatment shall be 100 percent.
				(b)Effective
			 dateThe amendment made by subsection (a) apply to fistulas and
			 grafts placed on or after January 1, 2011.
				102.Study the
			 progression kidney disease in minority populationsNot later than one year after the date of the enactment of this Act, the
			 Secretary of Health and Human Services, acting through the Director of the
			 Agency for Healthcare Research and Quality, shall complete a study (and submit
			 a report to Congress) on—
				(1)the social,
			 behavioral, and biological factors leading to kidney disease; and
				(2)efforts to slow
			 the progression of kidney disease in minority populations that are
			 disproportionately affected by such disease.
				103.AHRQ
			 recommendations on dialysis quality and care management research
			 gapsNot later than 2 years
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services, acting through the Director of the Agency for Healthcare Research and
			 Quality, shall submit to Congress a report regarding the research gaps with
			 respect to the development of quality measures and care management for patients
			 with end-stage renal disease, including pediatric patients. Such report shall
			 include recommendations about undertaking research to fill such gaps and
			 prioritizing such research.
			104.Kidney disease
			 screening
				(a)In
			 generalSection 1128B(b)(3)
			 of the Social Security Act (42 U.S.C. 1320a–7b(b)(3)) is amended—
					(1)by striking
			 and at the end of subparagraph (I);
					(2)in subparagraph
			 (J), by moving the indentation 2 ems to the left and by striking the period at
			 the end and inserting ; and; and
					(3)by adding at the
			 end the following new subparagraph:
						
							(K)a waiver of any
				fee or cost-sharing by a renal dialysis facility for the purpose of providing
				screening for chronic kidney disease so long as—
								(i)receiving the
				screening is not conditioned on the individual’s use of any other goods or
				services from the facility or any other particular health care provider;
								(ii)individuals
				receiving the screening are referred to their own health care
				practitioner;
								(iii)no special
				discounts or waivers are available for any follow-up services; and
								(iv)the facility does not bill for the
				screening to any Federal or State health care program or to any other third
				party
				payor.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to waivers
			 occurring after the date of the enactment of this Act.
				105.Kidney disease
			 education in hospitals
				(a)In
			 generalSection 1861(e)(6) of the Social Security Act (42 U.S.C.
			 1395x(e)(6)) is amended—
					(1)by striking
			 and (B) and inserting , (B); and
					(2)by inserting
			 before the semicolon at the end the following: , and (C) provides
			 patients who are entitled to benefits under this title or title XIX diagnosed
			 with stage IV or stage V kidney disease with educational materials regarding
			 the treatment of kidney disease.
					(b)Technical
			 assistanceNot later than one year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall develop
			 protocols for the identification of chronic kidney disease in at-risk Medicare
			 and Medicaid beneficiaries for use in the inpatient hospital setting under the
			 amendment made by subsection (a)(2).
				(c)Effective
			 dateThe amendments made by subsection (a) shall take effect 1
			 year after the date of the enactment of this Act.
				106.Increasing
			 access to medicare kidney disease education benefit
				(a)In
			 generalSection 1861(ggg)(2)
			 of the Social Security Act (42 U.S.C. 1395x(ggg)(2)) is amended—
					(1)by striking
			 subparagraph (B); and
					(2)in subparagraph
			 (A)—
						(A)by striking
			 (A) after (2);
						(B)by striking
			 and at the end of clause (i);
						(C)by striking the
			 period at the end of clause (ii) and inserting ; and;
						(D)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and
						(E)by adding at the
			 end the following:
							
								(C)a
				renal dialysis facility subject to the requirements of section 1881(b)(1) with
				personnel who—
									(i)provide the services described in
				paragraph (1); and
									(ii)is a physician (as defined in subsection
				(r)(1)) or a physician assistant, nurse practitioner, or clinical nurse
				specialist (as defined in subsection
				(aa)(5)).
									.
						(b)Payment to renal
			 dialysis facilitiesSection
			 1881(b) of such Act (42 U.S.C. 1395rr(b)) is amended by adding at the end the
			 following new paragraph:
					
						(15)For purposes of paragraph (14), the single
				payment for renal dialysis services under such paragraph shall not take into
				account the amount of payment for kidney disease education services (as defined
				in section 1861(ggg)). Instead, payment for such services shall be made to the
				renal dialysis facility on an assignment-related basis under section
				1848.
						.
				(c)Effective
			 dateThe amendments made by this section apply to kidney disease
			 education services furnished on or after January 1, 2011.
				107.Kidney disease
			 accountable care organizations (ACOs)Section 1899(b)(1) of the Social Security
			 Act (42 U.S.C. 1395jjj(b)(1)), as added by section 3022, and amended by section
			 10307, of the Patient Protection and Affordable Care Act (Public Law 111–148),
			 is amended—
				(1)by redesignating
			 subparagraph (E) as subparagraph (F); and
				(2)by inserting after
			 subparagraph (D) the following new subparagraph:
					
						(E)A group consisting of dialysis facilities,
				nephrologists, and other providers of services and suppliers that treat
				patients with kidney disease.
						.
				108.Coordination of
			 care between hospitals and renal dialysis facilities
				(a)In
			 generalSection 1861(ee)(2)
			 of the Social Security Act (42 U.S.C. 1395x(ee)(2)) is amended by adding at the
			 end the following new subparagraph:
					
						(I)In the case of a
				patient who has end stage renal disease and is or will be receiving dialysis
				treatments upon discharge, the hospital must transmit the discharge summary and
				any other relevant health information defined by the Secretary to the renal
				dialysis facility or hospital-based provider when the patient is discharged
				from the
				hospital.
						.
				(b)DeadlineThe
			 Secretary of Health and Human Services shall implement guidelines and standards
			 to carry out the amendment made by subsection (a) not later than 6 months after
			 the date of the enactment of this Act.
				109.Clarification
			 of coverage of certain occulsive dressings
				(a)In
			 generalSection 1861(s)(5) of
			 the Social Security Act (42 U.S.C. 1395x(s)(5)) is amended by inserting before
			 the semicolon the following: and specialized occlusive dressings used by
			 a patient with receiving dialysis treatment to protect the individual against
			 life threatening catheter-related infections during maintenance of personal
			 hygiene at home (such as during bathing and showering).
				(b)Exclusion from
			 ESRD bundled payment rateThe last sentence of section
			 1881(b)(14)(B) of such Act (42 U.S.C. 1395rr(b)(14)(B)) is amended by inserting
			 before the period at the end the following: or occlusive dressings
			 described in section 1861(s)(5).
				(c)Payment under
			 surgical dressing provisionsSection 1834(i)(1) of such Act (42
			 U.S.C. 1395m(i)(1)) is amended by inserting , including specialized
			 occlusive dressings described in such section after
			 1861(s)(5).
				(d)Effective
			 dateThe amendments made by this section shall apply to dressings
			 furnished on or after January 1, 2011.
				IIProviding Access
			 to Patients in Need of Dialysis Treatment
			201.Survey
			 requirements for renal dialysis facilitiesSection 1864 of the Social Security Act (42
			 U.S.C. 1395aa) is amended—
				(1)by redesignating
			 subsection (e) as subsection (f) and by inserting after subsection (d) the
			 following new subsection:
					
						(e)(1)If the Secretary has
				entered into an agreement with any State under this section under which the
				appropriate State or local agency that performs any survey related to
				determining the compliance of a renal dialysis facility subject to the
				requirements of section 1881(b) and the State licensure survey requirements are
				consistent with or exceed such Federal requirements, the Secretary must accept
				the results of the State licensure survey for purposes of determining Federal
				certification of compliance. In the case of such an initial survey of a renal
				dialysis facility, the Secretary may allow any State to waive the reimbursement
				for conducting the survey under this subsection if it requests such a
				waiver.
							(2)In the case of a renal dialysis
				facility that has waited for more than 6 months to receive the results of an
				initial survey under this section, the Secretary shall establish a specific
				timetable for completing and reporting the results of the
				survey.
							;
				(2)in subsection (f),
			 as so redesignated—
					(A)by striking
			 Notwithstanding any other provision of law, and inserting
			 (1) Notwithstanding any other provision of law and except as provided in
			 paragraph (2); and
					(B)by adding at the
			 end the following:
						
							(2)The Secretary may assess and collect
				fees for the initial Medicare survey from a renal dialysis facility subject to
				the requirements of section 1881(b) in an amount not to exceed a reasonable fee
				necessary to cover the costs of initial surveys conducted for purposes of
				determining the compliance of a renal dialysis facility with the requirements
				of section 1881(b). Fees may be assessed and collected under this paragraph
				only in such manner as would result in an aggregate amount of fees collected
				during any fiscal year which equals the aggregate amount of costs for such
				fiscal year for initial surveys of such facilities under this section. A renal
				dialysis facility’s liability for such fees shall be reasonably based on the
				proportion of the survey costs which relate to such facility. Any funds
				collected under this paragraph shall be used only to conduct the initial survey
				of the facilities providing the fees.
							(3)Fees authorized under paragraph (2)
				shall be collected by the Secretary and available only to the extent and in the
				amount provided in advance in appropriations Acts and upon request of the
				Secretary, subject to the amount and usage limitations of such paragraph. Such
				fees so collected are authorized to remain available until
				expended.
							.
					202.GAO study on
			 transportation barriers to accessing kidney care
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct an evaluation of the transportation barriers facing dialysis patients
			 that result in less than 100 percent compliance with their plan of care under
			 the Medicare program.
				(b)Specific matters
			 evaluatedIn conducting the evaluation under subsection (a), the
			 Comptroller General shall examine—
					(1)the costs
			 associated with providing dialysis services;
					(2)the number and
			 characteristics of patients who miss at least 2 dialysis treatments during a
			 month or have shortened treatments because of barriers to transportation;
			 and
					(3)the potential
			 sources of providing dialysis patients with such transportation
			 services.
					(c)ReportNot
			 later than the date that is 6 months after the date of the enactment of this
			 Act, the Comptroller General shall submit to Congress a report on the study
			 conducted under subsection (a) together with recommendations for such
			 legislation and administrative action as the Comptroller General determines
			 appropriate.
				203.Vascular access
			 care service sitesNot later
			 than 1 year after the date of the enactment of this Act, the Secretary of
			 Health and Human Services shall report and provide recommendations to the
			 Congress on the benefits of recognizing dialysis vascular and peritoneal
			 dialysis access care service sites for purposes of receiving reimbursement
			 under the Medicare program.
			IIIEliminating
			 Inequities for Patients with Kidney Failure
			301.Patient choice
			 of primary insurer
				(a)Providing
			 patient choice in medicare
					(1)In
			 generalSection 1862(b)(1)(C) of the Social Security Act (42
			 U.S.C. 1395y(b)(1)(C)) is amended—
						(A)in the last
			 sentence, by inserting and before January 1, 2011 after
			 prior to such date); and
						(B)by adding at the
			 end the following new sentence: Effective for items and services
			 furnished on or after January 1, 2011 (with respect to periods beginning on or
			 after the date that is 42 months prior to such date), clauses (i) and (ii)
			 shall be applied by substituting 42-month for 12-month
			 each place it appears in the first sentence..
						(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of enactment of this Act. For purposes of determining an individual’s
			 status under section 1862(b)(1)(C) of the Social Security Act (42 U.S.C.
			 1395y(b)(1)(C)), as amended by paragraph (1), an individual who is within the
			 coordinating period as of the date of enactment of this Act shall have that
			 period extended to the full 42 months described in the last sentence of such
			 section, as added by the amendment made by paragraph (1)(B).
					(b)Application of
			 rules to qualified health plans and individual health insurance
			 coverageSuch section is further amended, in the matter before
			 clause (i), by inserting after subparagraph (A)(v)) the
			 following: , a qualified health plan established pursuant to or governed
			 by subtitle D of title I of the Patient Protection and Affordable Care Act, or
			 any individual health insurance coverage (as defined in section 2791(b)(5) of
			 the Public Health Service Act, excluding excepted coverage under subsection (c)
			 of such section).
				302.Access to
			 medigap policies
				(a)In
			 generalSection 1882(s) of the Social Security Act (42 U.S.C.
			 1395ss(s)) is amended—
					(1)in paragraph
			 (2)(A), by inserting , or is eligible for hospital insurance benefits
			 under part A on the basis of sections 226(b) or 226A after 65
			 years of age or older;
					(2)in paragraph
			 (2)(D), by striking the 6-month period described in subparagraph (A) to
			 an individual who is 65 years of age or older as of the date of issuance
			 and and inserting a 6-month period described in subparagraph (A)
			 to an individual; and
					(3)in paragraph
			 (3)(B)(vi), by striking at age 65.
					(b)Effective
			 date
					(1)In
			 generalThe amendments made by subsection (a) shall take effect
			 as of the date of the enactment of this Act.
					(2)Transition
						(A)No medicare
			 supplemental policy of an issuer shall be deemed to meet the standards in
			 subsection (c) of section 1882 of the Social Security Act (42 U.S.C. 1395ss)
			 unless the issuer permits each individual described in subparagraph (B), during
			 the 6-month period beginning on the first day of the first month beginning
			 after the date of the enactment of this Act, to be enrolled under a medicare
			 supplemental policy in accordance with subsection (s) of such section, as
			 amended by subsection (a), applied as if the individual were first enrolled
			 under part B of title XVIII of the Social Security Act as of the first day of
			 such first month.
						(B)For purposes of subparagraph (A), an
			 individual described in this subparagraph is an individual who, as of the first
			 day of the first month beginning after the date of the enactment of this
			 Act—
							(i)is
			 under 65 years of age;
							(ii)is
			 enrolled under part B of title XVIII of the Social Security Act; and
							(iii)is
			 not enrolled in a medicare supplemental policy.
							303.Protecting
			 individuals with kidney failure from unfair practices under health care
			 reform
				(a)In
			 generalSection 2719A of the
			 Public Health Service Act (42 U.S.C. 300gg–19a), as added by section 10101(h)
			 of the Patient Protection and Affordable Care Act (Public Law 111–148), is
			 amended by adding at the end the following new subsection:
					
						(e)Access for
				patients with kidney failure
							(1)In
				generalIn the case of an
				individual who is a participant, beneficiary, or enrollee under a group health
				plan, or health insurance coverage offered by a health insurance issuer in the
				group or individual market and who has kidney failure, the plan or issuer may
				only impose restrictions with respect to treatment for kidney failure if the
				restrictions are reasonable and assure adequate access to out-of-network
				providers consistent with this subsection.
							(2)Specific
				requirementsIn carrying out paragraph (1), a plan or
				issuer—
								(A)may not set
				out-of-network rates through unilateral rate setting or other mechanisms that
				restrict or limit negotiations with providers and facilities that furnish
				services to treat kidney failure;
								(B)shall provide
				adequate, advanced, written notification to patients regarding changes to
				dialysis service benefits, new restrictions on out-of-network access, or
				reductions to rates paid for out-of-network benefits for such services;
								(C)shall allow
				patients to continue using their existing provider or facility of such services
				for at least 24 months following the date of notice of any change by the plan
				or issuer in their dialysis services network;
								(D)shall hold
				patients harmless from provider network changes with respect to such services
				if such changes require unreasonable drive time or disrupt the
				physician-patient relationship;
								(E)may not restrict
				the duration or number of dialysis sessions for patients, such as based on a
				fixed number of treatments per week, to less than the number permitted under
				the Medicare program under title XVIII of the Social Security Act;
								(F)may not penalize
				physicians for referring patients to out-of-network providers or facilities for
				such services;
								(G)may not require
				assignment of benefits for such services;
								(H)shall ensure
				equity with respect to out-of-pocket payments for such services;
								(I)may not deny or limit coverage for patients
				for such services if premiums, co-payments, or other payments are made by third
				parties on their behalf; and
								(J)shall meet minimum network adequacy
				standards specified by the Secretary with respect to such
				services.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plans
			 and issuers as of January 1, 2014.
				
